DETAILED ACTION
This office action is in response to the above identified application filed on June 30, 2020. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation of 15454969, filed 03/09/2017, now U.S. Patent #10747774. 15454969 is a continuation in part of 15186514, filed 06/19/2016, now U.S. Patent #10102258.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on July 29, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 6, 7, 8, 9, and 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3&4, 5&6, 7, 8, 1, and 11-20 of U.S. Patent #10747774 (reference application), respectively. Although the claims at issue are not identical, they are not U.S. Patent #10747774 (reference application), in view of Convertino et al. (US 20160328406 A1). 
A comparison of independent claims 1 and 20 is shown in the comparison tables below.
Instant Application
U.S. Patent #10747774
A method comprising:

A method comprising:
receiving into a collaborative dataset consolidation system data representing a data signal generated by activation of a create dataset user input originating at a first user interface element to initiate creation of an atomized dataset as graph-based data based on a set of data in a first format, the set of data being ingested into the collaborative dataset consolidation system;

receiving into a collaborative dataset consolidation system data representing a data signal generated by activation of a create dataset user input originating at a first user interface element to initiate creation of an atomized dataset as graph-based data based on a set of data in a first format, the set of data being ingested into the collaborative dataset consolidation system;
analyzing the set of data to infer data representing a subset of derived dataset attribute values, one or more of the derived dataset attribute values being predicted to include one or more of a derived datatype and a derived data classification;

analyzing the set of data to infer data representing a subset of derived dataset attribute values, one or more of the derived dataset attribute values being predicted to include one or more of a derived datatype and a derived data classification;
causing transformation of the set of data including the data representing the subset of derived dataset attribute values from the first format to an atomized format to form the atomized dataset based on triple data points, the atomized dataset associated with at least one derived dataset attribute value;

causing transformation of the set of data including the data representing the subset of derived dataset attribute values from the first format to an atomized format to form the atomized dataset based on triple data points;
identifying a user attribute value associated with the atomized dataset;

storing the atomized dataset in one or more triplestore repositories;
determining a rank of the user attribute value associated with the atomized dataset to form a ranked user attribute value relative to an aggregated user attribute value associated with a subset user attribute value for a unit of time constituting trend data;

a dataset attribute value associated with at least one derived dataset attribute value to form a ranked dataset attribute value relative to an aggregated dataset attribute value dataset attribute value for a unit of time constituting trend data, the community of atomized datasets being stored in the one or more triplestore repositories;

user attribute values including the user attribute value for the unit of time that identify a subset of ranked trending user identifiers;

forming a subset of ranked dataset attribute values including the ranked dataset attribute value for the unit of time that identify a subset of ranked trending atomized datasets;

causing presentation of an activity feed portion of a first user interface including data representing one or more ranked trending user identifiers based on the subset of ranked user attribute values;

causing presentation of an activity feed portion of a first user interface including data representing one or more ranked trending atomized datasets based on the subset of ranked dataset attribute values;
receiving into the collaborative dataset consolidation system data representing another data signal associated with a user input originating at a second user interface element of the first user interface configured to initiate selection of one of the one or more ranked trending user identifiers to link an associated other atomized dataset to the atomized dataset;

receiving into the collaborative dataset consolidation system data representing another data signal associated with a link user input originating at a second user interface element of the first user interface configured to initiate selection of one of the one or more ranked trending atomized datasets to link to the atomized dataset;
identifying the one of the one or more ranked trending user identifiers as a selected user identifier responsive to receiving a selection data signal originating at the first user interface, the first user interface associated with a first user of the community of networked users;

identifying the one of the one or more ranked trending atomized datasets as a selected atomized dataset responsive to receiving a selection data signal originating at the first user interface including the first user interface element, the first user interface associated with a first user of the community of networked users;

determining the other atomized dataset associated with the selected user identifier is restricted as a restricted atomized dataset;

determining the selected atomized dataset is restricted as a restricted atomized dataset, whereby data other than raw data values associated with the selected atomized dataset are accessible;

providing access to the first user interface to the data other than the raw data values including metadata describing dataset attributes including one or more ranked dataset attribute values of the subset of ranked dataset attribute values;
user identifier, the restricted atomized dataset associated with a second user of the community of networked users;

transmitting authorization data to authorize access to the selected atomized dataset including the raw data values, the restricted atomized dataset associated with a second user of the community of networked users;
linking the restricted atomized dataset to the atomized dataset to form a collaborative atomized dataset; and

linking the restricted atomized dataset to the atomized dataset to form a collaborative atomized dataset; and
presenting an interactive display of a distribution of a subset of values associated with the collaborative atomized dataset.

presenting an interactive display of a distribution of a subset of values associated with the collaborative atomized dataset.



Instant Application
U.S. Patent #10747774
20. An apparatus comprising:

20. An apparatus comprising:
a memory including executable instructions; and
a memory including executable instructions; and

a processor, the executable instructions executed by the processor to:
a processor, the executable instructions executed by the processor to:

receive into a collaborative dataset consolidation system data representing a data signal generated by activation of a create dataset user input originating at a first user interface element to initiate creation of an atomized dataset as graph-based data based on a set of data in a first format, the set of data being ingested into the collaborative dataset consolidation system;


analyze the set of data to infer data representing a subset of derived dataset attribute values, one or more of the derived dataset attribute values being predicted to include one or more of a derived datatype and a derived data classification;

analyze the set of data to infer data representing a subset of derived dataset attribute values;

cause transformation of the set of data including the data representing the subset of derived dataset attribute values from the first format to an atomized format to form the atomized dataset based on triple data points, the atomized dataset associated with at least one derived dataset attribute value; 
cause transformation of the set of data including the data representing the subset of derived dataset attribute values from the first format to an atomized format to form the atomized dataset based on triple data points;
identify a user attribute value associated with the atomized dataset;
store the atomized dataset in one or more triplestore repositories;

determine a rank of the user attribute value associated with the atomized dataset to form a ranked user attribute value relative to an aggregated user attribute value associated with a subset of atomized datasets in a community of atomized datasets associated with a community of networked users, the ranked user attribute value for a unit of time constituting trend data;
determine a rank of a dataset attribute value associated with at least one derived dataset attribute value to form a ranked dataset attribute value relative to an aggregated dataset attribute value associated with a subset of atomized datasets in a community of atomized datasets associated with a community of networked users, the ranked dataset attribute value for a unit of time constituting trend data, the community of atomized datasets being stored in the one or more triplestore repositories;

form a subset of user attribute values including the user attribute value for the unit of time that identify a subset of ranked trending user identifiers;
form a subset of ranked dataset attribute values including the ranked dataset attribute value for the unit of time that identify a subset of ranked trending atomized datasets;

cause presentation of an activity feed portion of a first user interface including data representing one or more ranked trending user identifiers based on the subset of ranked user attribute values;
cause presentation of an activity feed portion of a first user interface including data representing at least one ranked trending atomized dataset of the subset of ranked trending atomized datasets based on the subset of ranked dataset attribute values, the first user interface 

user identifiers to link an associated other atomized dataset to the atomized dataset;
receive into the collaborative dataset consolidation system data representing another data signal associated with a link user input originating at a second user interface element of the first user interface configured to initiate selection of the at least one ranked trending atomized dataset of the subset of ranked trending atomized datasets with which to link to the atomized dataset;

identify the one of the one or more ranked trending user identifiers as a selected user identifier responsive to receiving a selection data signal originating at the first user interface, the first user interface associated with a first user of the community of networked users;

identify the at least one ranked trending atomized dataset of the subset of ranked trending atomized datasets as a selected atomized dataset;

determine the other atomized dataset associated with the selected user identifier is restricted as a restricted atomized dataset;
determine the selected atomized dataset is restricted as a restricted atomized dataset, whereby data other than raw data values associated with the selected atomized dataset are accessible;


provide access to the first user interface to the data other than the raw data values including metadata describing dataset attributes including one or more ranked dataset attribute values of the subset of ranked dataset attribute values;

transmit authorization data to authorize access to the other atomized dataset associated with the selected user identifier, the restricted atomized dataset associated with a second user of the community of networked users;
transmit authorization data to authorize access to the selected atomized dataset including the raw data values, the restricted atomized dataset associated with a second user of the community of networked users;

link the restricted atomized dataset to the atomized dataset to form a collaborative atomized dataset; and
link the restricted atomized dataset to the atomized dataset to form a collaborative atomized dataset; and


present an interactive display of a distribution of a subset of values  associated with the collaborative atomized dataset.



As shown in the comparison tables above, the U.S. Patent #10747774 claims the invention for generic “data attribute value” while the instant application claims the same invention for a specific type of data “user attribute value” that includes “user identifier”. 
Convertino et al. (US 20160328406 A1) teaches user attribute value as a type of data contained in a dataset. As discussed in paragraph [0065] and [0057], "customer" dataset has the column "customer ID" as PK-FK, and "customer demographics" dataset contains customer demographic information, wherein customer demographic information corresponds to “user attribute value” and customer ID corresponds to “user identifier” that is used to identify individual users.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified U.S. Patent #10747774 to incorporate the teachings of Convertino to specifically analyze user attribute values stored in the collaborative datasets. Doing so would identify trending users as well as trending datasets to facilitate social interactions among networked users.
Therefore, claims 1 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent #10747774 (reference application), respectively.
Dependent claims 2, 3, 6, 7, 8, 9, and 11-19, which are dependent on claim 1, are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3&4, 5&6, 7, 8, 1, and 11-19 of U.S. Patent #10747774 (reference application), respectively. The rationale is similar to that of claim 1. 

Claim Objections
Claims 5 and 10 are objected to because of the following informalities:  
Claim 5, line 4: clarify whether or not “the user identifier” refers to “a selected user identifier” in claim 1, lines 30-31
Claim 10, lines 3-4: clarify whether or not “the user identifier” refers to “a selected user identifier” in claim 1, lines 30-31
Claim 10, line 4, 5, and 6: amend each occurrence of “and/or” to either “and” or “or”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the subset of ranked user attribute values" in lines 23-24.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 4 recites the limitation "the activity feed" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 4 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 5 recites the limitation "the activity feed" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 5 is indefinite and rejected under 35 U.S.C. 112(b).

Claim 8 recites the limitation "the derived dataset attribute" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 8 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 10 recites the limitation "the user dataset attribute values" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 10 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 10 recites the limitation "the datasets associated with the user identifier" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 10 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 10 recites the limitation "the datasets" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 10 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 11 recites the limitation "the derived dataset attribute" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 11 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 20 recites the limitation "the subset of ranked user attribute values" in line 27.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 20 is indefinite and rejected under 35 U.S.C. 112(b).
Dependent claims 2-19 are also rejected for inheriting the deficiency from their corresponding independent claim 1, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168                     
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168